STANTON, J. (Orally)
The matter before the court at this time is the application for alimony pendente lite on the part of Ethel Painter Hood, the plaintiff.
The counsel for Mrs. Hood stated in the argument that the application is not so much to enable the wife to maintain herself and prosecute the- case, as it is to charge the defendant with the maintenance and support of the three infant children during the pend-ency of the suit. The children are with the mother, because slie took them when she left the home, 102 West Oak-dale road, Roland Park, so that any expense resulting from the care of the children is voluntarily assumed by the mother. The father declares himself •as having always desired the children in the home where he is now living, which is the one the mother left, and tenders himself ready to receive them. If he has wilfully abandoned and deserted the children and fails to provide for them, an effective and speedy remedy is open to the mother. Where there are infant childrn and a necessitous wife, who is forced into a divorce proceeding, the allowance of alimony pendente lite is affected by the fact that the children are forced upon the mother to be cared for and supported while the suit is ponding. But the allowance of alimony pendente lite is now, as it has always been, to enable tlie wife to prosecute the divorce proceeding aud maintain lierself while it is undetermined. .
Upon application for divorce tho court, in granting or refusing alimony, may consider the relative means of the parties (Marshall vs. Marshall, 122 Md. 094), and this record shows that the income of the wife is almost two and a half times that of the husband— in other words, the income of the wife is eighty-eight thousand dollars a year, as against the income of thirty-six thousand dollars for the husband.
Under this state of facts it is not surprising to find that the plaintiff does not allege, as is the ground for relief in proceedings' of this character, that she is -without means to pay the necessary expense of prosecuting her suit, or to compensate her solicitor, but merely asks tlie court to order the husband to pas- these charges.
The facts disclosed by this record do not call for an allowance of any sum as alimony pendente lite at this time, but the petition will be retained to enable the court to consider any change in the circumstances of tho plaintiff as might develop before tbe case can be heard and determined on its merits, and an. order will be signed accordingly.